W 02 2015


             Office of Capital Writs

                                 September 1, 2015

Clerk of the Court
Texas Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

To the honorable Court,

      This letter is to notify this Court of a change in circumstances that our office
believes moots an appeal taken in the capital case of Brandon Daniel. The Office
of Capital Writs (OCW) recently appealed an order of the trial court withdrawing
the OCW from representation of Mr. Daniel. That appeal was received in this
Court as number AP-77,060. The trial court entered its order based on a request by
Mr. Daniel to proceed pro se.
      Since that time, Mr. Daniel has reconsidered and has requested the OCW
continue to represent him in his Article 11.071 proceedings. As such, the trial
court has confirmed the OCW's appointment to Mr. Daniel's case and has granted
an extension of time to file the 11.071 habeas application. That due date now
stands at December 2, 2015.
       Because of these changed circumstances, appeal from the trial court's
original order withdrawing the OCW from representation is no longer necessary
and is moot. Please let us know if you need further information or documentation
from our office and we will send it promptly.

Respectfully,


Robert Romig
Post-Conviction Attorney
                           Stephen F. Austin Building
            1700 N. Congress Avenue, Suite 460 • Austin, Texas 78701
                  Phone (512) 463-8600 • Fax (512) 463-8590